Citation Nr: 1143116	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling, effective August 16, 2007, and 30 percent disabling, effective June 11, 2010.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran had active military service from October 1998 to September 2005, to include service in Iraq from April 2003 to December 2003. 

This case came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

When this case was before the Board in March 2010, it was decided in part and remanded in part for additional development.  In a subsequent rating decision in April 2011, the Veteran's disability rating for his IBS was increased from 10 percent to 30 percent.  This action did not satisfy the Veteran's appeal.  Therefore, the case was returned to the Board for further appellate action.

Additionally, the Board notes again that in the Veteran's December 2008 substantive appeal, he appears to be claiming entitlement to service connection for posttraumatic stress disorder (PTSD).  This claim has not been developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is again referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  Prior to December 24, 2008, the Veteran's IBS more nearly approximated a moderate disability than a severe disability.
 
2.  From December 24, 2008, the Veteran's IBS has more nearly approximated a severe disability than a moderate disability. 





CONCLUSIONS OF LAW

1.  Prior to December 24, 2008, the criteria for an evaluation in excess of 10 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7319 (2011). 

2.  From December 24, 2008, the criteria for an evaluation of 30 percent, but not higher, for IBS have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7319 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial disability rating for IBS.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in August 2007, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of this claim.  In this regard, the Board notes that service treatment records (STRs) and VA treatment records were obtained, and the Veteran was afforded VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A noncompensable (0 percent) rating is warranted for mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating, the maximum rating under this code, is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected IBS.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected IBS has been properly rated under the schedular criteria.

VA outpatient records show that when the Veteran was seen in March 2007, he reported having diarrhea one or two times a week.  He dnied experiencing nausea or cramps.  Later VA outpatient records do not document treatment for the Veteran's IBS.

The Veteran was afforded a VA examination in January 2008 in which he reported experiencing an upset stomach "a good bit" with nausea, but that he had no vomiting; that two or three days a week he would have up to five watery bowel movements a day, on the remaining days of the week he would have one or two soft bowel movements a day; and that any abdominal pain, cramping, and bloating that occurred resolved after a bowel movement.  The Veteran denied constipation.  He also reported that he used over-the-counter Imodium on the days that the diarrhea was at its worse and that the medication seemed to help; that he had no problems performing activities of daily living or his job; and that his weight was stable.  The VA examiner reported that there was no history of fistula, ulcerative colitis, trauma, surgeries, or neoplasms.  

In his March 2008 notice of disagreement, the Veteran reported that he had frequent diarrhea along with stomach cramps; that every time he ate a meal he would have to move his bowels within minutes of finishing; that his IBS had gotten so bad that he could no longer eat breakfast at his job because he knew that as soon as he finished eating he would have to move his bowels.  He reported that he couldn't take this chance at work because a bathroom was not readily accessible.  The Veteran also reported that his IBS was not getting any better, if anything it was getting worse, and the over-the-counter Imodium which used to offer relief, no longer did so. 

In a VA Form 9 received by VA on December 24, 2008, the Veteran stated that he had daily problems with IBS and that the problems often occurred several times a day.  He indicated that his symptoms included cramps and abdominal pains that were severe at times.  He also reported that every time he eats a meal, he has to find a bathroom within minutes.

In response to the Board's March 2010 remand, the Veteran was afforded a VA examination in June 2010 in which he reported that he experienced nausea one to two times a week; diarrhea several times a week, but less than daily; intestinal pain in the left lower quadrant several times per week; bloating; flatulence; fatigue; and abdominal tenderness.  He denied constipation.  The VA examiner reported that there was no history of trauma, neoplasms, fistula, or, ulcerative colitis.  The Veteran also reported that he lost one week of work out of the prior 12 month period due to diarrhea and headaches.  The VA examiner noted significant effects on the Veteran's occupational activities, to include poor social interaction due to embarrassing situations in which he did not have readily available restrooms.

The Veteran submitted a lay statement from his co-worker in June 2010 in which the co-worker attested to working with the Veteran for over two years, and witnessing his stomach issues on a daily basis.  The co-worker stated that the Veteran had to leave early from work a few times and "call off sick" because of problems to include his stomach.  The co-worker also attested to witnessing the urgency in which the Veteran has had to use the restroom on job sites without the availability of facilities, and attested to witnessing him taking pills for his stomach on a daily basis.

In the Board's opinion, the foregoing evidence demonstates that prior to December 24, 2008, the Veteran's IBS more closely approximated the moderate disability with frequent episodes of bowel disturbance with abdominal distress contemplated by a 10 percent rating than the severe disability contemplated by 30 percent rating.  In this regard, the Board notes that in March 2007, the Veteran only reported experiencing one or two episodes of diarrhea a week and denied experiencing any nausea or cramps.  At the January 2008 VA examination, the Veteran only reported experiencing significant problems two or three days a week and indicated that his symptoms were responsive to medication and that any abdominal pain resolved after a bowel movement.  Even in his March 2008 notice of disagareement, the Veteran did not report symptoms that more nearly approximate the severe disability contemplated by a 30 percent rating.

The Board is of the opinion that the evidence demonstrates that the disability more nearly approximated the criteria for a 30 percent rating as of December 24, 2008, when the Veteran's VA Form 9 was received.  The Board has found no reason to doubt the Veteran's credibility and believes that the symptoms described by the Veteran at that time more nearly approximate the criteria for a higher rating.

As noted above, 30 percent is the maximum rating authorized for IBS under Diagnostic Code 7319.  The Board has considered whether there is any other schedular basis for granting a higher rating but has found none.  In particular, the Board notes that Diagnostic Code 7323 for rating ulcerative colitis, provides that a 30 percent rating is warranted for the disability if it is moderately severe with frequent exacerbations.  A 60 percent rating is warranted if the ulcerative colitis is severe with numerous attacks a year and malnuitrion and with only fair health during remissions.  The Veteran does not have ulcerative colitis and his IBS is not procutive of any malnutrition.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, to include the increase granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's IBS warrants a 10 percent rating prior to December 24, 2008, and a 30 percent rating from that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


